Citation Nr: 0513410	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In May 2004, the Board remanded the veteran's 
claim to the RO, via the VBA Appeals Management Center, for 
further procedural development.

FINDINGS OF FACT

1.  VA audiological examination in April 2001 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 51 decibels in the veteran's service-connected 
left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 50 decibels in his service-connected right ear, with 
speech recognition of 96 percent, corresponding to Level I 
hearing.

2.  VA audiological examination in May 2002 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 53 decibels in the veteran's service-connected left 
ear, with speech recognition of 92 percent, corresponding to 
Level I hearing.  Pure tone thresholds averaged 54 decibels 
in the service-connected right ear, with speech recognition 
of 96 percent, corresponding to Level I hearing.

3.  VA audiological examination in December 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 54 decibels in the service-connected left ear, 
with speech recognition of 88 percent, corresponding to Level 
II hearing.  Pure tone thresholds averaged 54 decibels in the 
service-connected right ear, with speech recognition of 84 
percent, corresponding to Level II hearing.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1993 rating decision, the RO granted service 
connection for bilateral hearing loss and awarded a 
noncompensable (0 percent) disability evaluation.  The RO 
reached its determination based, in large measure, upon 
findings of a May 1993 VA audiology examination which showed 
veteran's hearing thresholds showed a pure tone average of 50 
decibels in his left ear and 49 decibels in his right ear.  
Speech recognition scores on the Maryland CNC Word List were 
92 percent in the veteran's left ear and 90 percent in his 
right ear.

In December 2000, the RO received the veteran's current 
request to an increased (compensable) disability evaluation 
for his bilateral hearing loss.  He said his hearing had 
deteriorated considerably since his last evaluation.  During 
the course of this claim, he has stated that cell phones, 
beepers, and similar sounds are difficult for him to discern.  
He also said he spends many hours in court in his occupation, 
and has difficulty hearing others in that setting.

The veteran, who was then 48 years of age, underwent VA 
audiology examination in April 2001.  According to the 
examination report, the veteran said that when he was in 
court he was unable to hear an attorney who spoke in a low or 
soft voice.  His most difficult listening situation was 
trying to understand a person who spoke very softly to him.  
He reported having constant bilateral tinnitus. 

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
70
65
LEFT
5
10
60
70
65

The veteran had a pure tone average of 51 decibels in his 
left ear and 50 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 96 
percent in the left ear and 96 percent in the right ear.  The 
diagnosis was severe impairment in the left and right ear.  
It was noted that pure tone testing revealed a bilateral, 
severe high frequency sensorineural hearing loss.  Speech 
recognition scores were within normal limits for both ears 
when tested on the Maryland CNC Word List.  It was noted that 
test results suggested normal middle ear function. 

According to VA medical records, in May 2001, following the 
veteran's April 2001 VA examination, he was evaluated in the 
outpatient audiology clinic.  He was noted to have bilateral 
severe sensorineural hearing loss with excellent 
discrimination ability.  The veteran said he had difficulty 
hearing in the courtroom where he worked, and was interested 
in acquiring hearing aids.  In August 2001, he was seen in 
the outpatient audiology clinic and received hearing aids.  
After they were fitted, it was noted that he seemed pleased 
with the results.

The veteran underwent another VA audiology examination in May 
2002.  According to the examination report, he complained of 
bilateral episodic tinnitus.  He had difficulty hearing high-
pitched environmental sounds such as a beeper.  He was unable 
to hear whispers in court that was essential for his job (he 
evidently worked as a social worker, according to a November 
2003 VA examination report).  He pretended he understood what 
was said but really did not.  The hearing loss was reported 
to affect his job performance.  The veteran also had 
difficulty hearing children.  He denied middle ear problems.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
75
75
LEFT
5
10
60
70
70

The veteran had a pure tone average of 53 decibels in his 
left ear and 54 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 92 
percent in the veteran's left ear and 96 percent in his right 
ear.  The diagnosis was moderate-severe to severe high 
frequency hearing loss in the left and the right ear.  It was 
noted that speech recognition testing was within normal 
limits in the right ear and revealed mild impairment in the 
left ear.  The audiologist opined that the veteran's tinnitus 
was related to the sensorinerual hearing loss caused by 
acoustic trauma in service.

The veteran again underwent VA audiology examination in 
December 2004.  According to the examination report, he 
complained that he was unable to hear high frequency sounds.  
He expressed difficulty in hearing telephones ring 
(especially cell phones) and was unable to hear his wife from 
a distance.  His hearing was worse in the presence of 
competing noises, and he missed some voices all together.  
The veteran also reported tinnitus.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
75
70
LEFT
10
15
65
65
70

The veteran had a pure tone average of 54 decibels in his 
left ear and 54 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 88 
percent in his left ear and 84 percent in the right.  The 
diagnosis was moderate-severe to severe high frequency 
hearing loss in the left and right ears.  It was noted that 
speech recognition testing revealed mild impairment in the 
left and right ears.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In March and July 2003 and in May 2004, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed May 2003 statement of 
the case (SOC) and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish a 
compensable rating.  He responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Furthermore, the 
May 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

The Board notes that in Mayfield v. Nicholson, supra, the 
Court noted, citing Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that a VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  A VCAA notice was 
not provided to the appellant before the RO decision 
regarding his claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that, to prove prejudice, the 
appellant had to claim prejudice with specificity.  In the 
present case, the Board finds that there has been no 
prejudice to the appellant.  The Court in Mayfield noted that 
there could be no prejudice with an error in the timing of 
the VCAA notice if its purpose of affording the claimant a 
meaningful opportunity to participate effectively in the 
processing of his claim was satisfied.  In other words, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond, and proper subsequent VA process.  
That is what was done in the present case.  The veteran was 
provided three VCAA notice letters, in March and July 2003 
and in May 2004, and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case, in the letter 
dated in May 2004, the RO provided the veteran with an 
information sheet entitled "What the Evidence Must Show To 
Prove Your Claim".  The RO also advised the veteran to 
"send what we need" to the address listed in the letter.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  Furthermore, all those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2004), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
Schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's current claim for an 
increased (compensable) rating for his service-connected 
bilateral hearing loss was received at the RO in December 
2000.  In the May 2003 SOC and February 2005 SSOC, the RO 
evaluated the veteran's claim under the regulations effective 
from June 10, 1999.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, 
Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 38 
C.F.R. §§ 4.85-4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the April 2001 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 50 decibels with speech recognition of 96 
percent, and an average of 51 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, thus 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the May 2002 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 54 decibels with speech recognition of 96 
percent, and an average of 53 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that right ear hearing acuity was at Level I and 
left ear hearing acuity was at Level II, which corresponds to 
a 0 percent disability evaluation.

The results of the December 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 54 decibels with speech recognition of 84 
percent, and an average of 54 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI reflects that the veteran's 
right ear hearing acuity is at Level II and his left ear is 
also at Level II, corresponding to a noncompensable percent 
disability evaluation.

Those recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA and non-VA examination has 
reflected that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear softly spoken conversation including 
when there is background noise, but no specific compensation 
is provided based upon such inability; it is the average 
impairment of earning capacity under the regulations that is 
paramount.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize the VA-provided hearing aids 
to ameliorate his hearing difficulty.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding the matter of an increased (compensable) initial 
rating for the service-connected bilateral hearing loss.  The 
preponderance of the objective medical evidence is clearly 
against the claim.  38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected bilateral 
hearing loss.  The veteran has alleged that his hearing loss 
loss has adversely affected his current employment, evidently 
as a social worker.  However, the evidentiary record does not 
support those contentions, particularly in the absence of any 
demonstrable evidence of loss of time from work, or 
employers' statements to that effect.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any evidence of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


